Kreisher, P. J.,
On March 4, 1953, plaintiff instituted this action in trespass by filing a complaint in trespass, which was served on defendant on March 12, 1953. Defendant, through his counsel, entered an appearance on March 20, 1953, but no answer was filed to the complaint, so that the case is now at issue, and on April 8, 1953, counsel for plaintiff *607filed a praecipe with the prothonotary directing that the case be listed for trial at the May term of court.
On March 31, 1953, Jacqueline Rando instituted an action in trespass against Guy R. Stackhouse, defendant, in the Court of Common Pleas of Montour County, Pennsylvania, to February term, 1953, no. 33, by filing a complaint in trespass, which was served upon defendant on the same date. Thereafter, counsel for defendant entered an appearance, filed an answer, and in addition thereto filed a praecipe with the prothonotary for a writ to join plaintiff, Alfred H. Nelson, as additional defendant in the suit of Jacqueline Rando, plaintiff, against defendant. In compliance with this praecipe the prothonotary issued said writ, notifying Alfred H. Nelson that Guy R. Stackhouse had joined him as an additional defendant in the action. Defendant on April 16, 1953, filed a defendant’s complaint, which was served on additional defendant by the Sheriff of Columbia County on April 27, 1953. Counsel for defendant also filed on April 16, 1953, a petition for a joint trial of the two actions, and on the same date the court issued a rule to show cause why the prayer of the petition should not be granted, making the same returnable to April 30, 1953. No answer was filed to the petition, and counsel for Alfred H. Nelson, plaintiff and additional defendant, agrees that the rule may be made absolute, and that the actions be tried in one trial.
Counsel for plaintiff, Alfred H. Nelson, also insists that since the original action was listed for trial at the May term of court, that the joint trial should be held at that term of court. Counsel for defendant, Guy R. Stackhouse, contends that since the May term of court in Montour County will commence on May 19, 1953, and defendant’s complaint was not served on the additional defendant until April 27th, that the allotted 20 days provided by the endorsement on defendant’s com*608plaint in which additional defendant may plead will not expire until May 18th, and since additional defendant has not as yet filed any pleadings, the cases cannot be tried at this term of court.
Counsel for plaintiff, Alfred H. Nelson, stated in open court that he proposes to file no answer to defendant’s complaint, nor does he wish to object to his client being named an additional defendant in the second action, and that, therefore, the case will be properly at issue by May 19th, and because the calling of a jury in Montour County for the trial of cases, because of lack of necessity, is infrequent, and to continue the cases over the term would of necessity bring about a considerable delay, he insists that both cases be tried together at the present term of court.
The court is in sympathy with the request of counsel for plaintiff, Alfred H. Nelson, and since counsel has agreed that no further pleadings will be filed, and that the rule for a joint trial be made absolute, the court will enter the following

Order

And now, to wit, May 18, 1953, it is ordered, adjudged and decreed that the action of Alfred H. Nelson, plaintiff, v. Guy R. Stackhouse, defendant, to February term, 1953, no. 17, and the action of Jacqueline Rando, plaintiff, v. Guy B. Stackhouse, defendant, and Alfred H. Nelson, additional defendant, to February term, 1953, no. 33, shall be jointly tried at the May term, 1953, of Common Pleas Court of Montour County, and separate findings, verdicts and judgments are to be entered as though the actions were separately tried.